111 F.3d 138
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Judy A. HOHLT, Plaintiff-Appellant,v.Shirley S. CHATER, Commissioner, Social SecurityAdministration, Defendant-Appellee.
No. 95-56738.
United States Court of Appeals, Ninth Circuit.
Submitted April 10, 1997.*Decided April 16, 1997.

1
Before:  O'SCANNLAIN and TASHIMA, Circuit Judges;  WHALEY,** District Judge.


2
MEMORANDUM***


3
Appellant Judy A. Hohlt appeals from the district court's judgment affirming the decision of the Commissioner of the Social Security Administration denying Hohlt's application for supplemental security income under section 1602 of the Social Security Act, 42 U.S.C. § 1381a.  We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


4
The administrative law judge ("ALJ") found that Hohlt had the residual functional capacity to perform work as a domestic laundry worker, a laundry folder, and a ticketer in the garment industry.  Hohlt contends that she cannot perform these positions because, according to the Dictionary of Occupational Titles ("DOT"), they require the ability "carry out detailed but uninvolved written or oral instructions."


5
The ALJ found that Hohlt's ability to carry out detailed instructions was "affected but not precluded," and he specifically incorporated this finding into his hypothetical to the vocational expert.  The vocational expert's testimony, therefore, contrary to Hohlt's position on appeal, does not contradict the DOT.  Cf. Johnson v. Shalala, 60 F.3d 1428, 1435 (9th Cir.1995) (explaining that even where expert testimony does contradict the DOT, the ALJ may rely on it "insofar as the record contains persuasive evidence to support the deviation").


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.  Fed.R.App.P. 34(a), Ninth Circuit R. 34-4


**
 The Honorable Robert H. Whaley, United States District Judge for the Eastern District of Washington, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit R. 36-3